09-4612-ag
         Zheng v. BCIS
                                                                                        BIA
                                                                               Balasquide, IJ
                                                                               A093 412 730
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 24th day of January, two thousand twelve.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                JOSÉ A. CABRANES,
 9                RAYMOND J. LOHIER, JR.,
10                     Circuit Judges.
11       _____________________________________
12
13       JINQIN ZHENG
14                Petitioner,
15
16                       v.                                     09-4612-ag
17                                                              NAC
18       BUREAU OF CITIZENSHIP AND
19       IMMIGRATION SERVICES,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               John Chang, New York, New York.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; Emily Anne Radford,
27                                     Assistant Director; James A. Hunolt,
28                                     Senior Litigation Counsel, Office of
29                                     Immigration Litigation, United
30                                     States Department of Justice,
31                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED, that the petition for review

 4   is DENIED.

 5       Petitioner Jinqin Zheng, a native and citizen of the

 6   People’s Republic of China, seeks review of an October 27,

 7   2009, order of the BIA, affirming the May 24, 2007, decision

 8   of Immigration Judge (“IJ”) Javier Balasquide, which denied

 9   her application for asylum, withholding of removal, and

10   relief under the Convention Against Torture (“CAT”).      In re

11   Jinqin Zheng, No. A093 412 730 (B.I.A. Oct. 27, 2009), aff’g

12   No. A093 412 730 (Immig. Ct. N.Y. City May 24, 2007).     We

13   assume the parties’ familiarity with the underlying facts

14   and procedural history in this case.

15       Under the circumstances of this case, we have reviewed

16   both the IJ’s and the BIA’s opinions “‘for the sake of

17   completeness.’”   Zaman v. Mukasey, 514 F.3d 233, 237 (2d

18   Cir. 2008)(internal citation omitted).   The applicable

19   standards of review are well-established.   See 8 U.S.C. §

20   1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d

21   Cir. 2009).   For applications governed by the REAL ID Act of

22   2005, the agency may, considering the totality of the

23   circumstances, base a credibility finding on an asylum

                                   2
 1   applicant’s demeanor, the plausibility of his account, and

 2   inconsistencies in his statements, without regard to whether

 3   they go “to the heart of the applicant’s claim.”   8 U.S.C.

 4   § 1158(b)(1)(B)(iii); see also Matter of J-Y-C-, 24 I. & N.

 5   Dec. 260, 265 (B.I.A. 2007).   Analyzed under the REAL ID

 6   Act, the agency’s adverse credibility determination is

 7   supported by substantial evidence.

 8       In finding Zheng not credible, the agency reasonably

 9   relied on inconsistencies in her testimony.    See Xiu Xia Lin

10   v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008) (per curiam).

11   Most importantly, the agency noted that a medical document

12   Zheng submitted contradicted her testimony that she was

13   forced to undergo an abortion, as it stated that Zheng was

14   “requesting” an abortion for an “unwanted pregnancy.”

15   Although Zheng suggested that the “birth control bureau

16   people” had written that the abortion was voluntary “to show

17   that they did not force [her],” the agency was entitled to

18   disregard this explanation, as it would not necessarily be

19   compelling to a reasonable factfinder, especially given

20   Zheng’s initial statement that she was unaware that the

21   document contained that information.   See Majidi v.

22   Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005).


                                    3
 1       The agency also reasonably found that Zheng’s

 2   documentary evidence contradicted her testimony with respect

 3   to her allegation that she was twice required to use an

 4   intra-uterine device (“IUD”) because a Family Planning

 5   Health Maintenance Certificate she submitted listed only the

 6   first alleged IUD insertion.   Again, the agency was not

 7   required to accept her attempt to explain that the

 8   certificate did not list her more recent IUD insertion

 9   because it was a “new book.” See id.   In addition, the

10   agency reasonably found that inconsistencies in Zheng’s

11   testimony as to whether she left her hiding place before

12   December 2002 and whether she had seen a doctor in the

13   United States further undermined her credibility.    See Iouri

14   v. Ashcroft, 487 F.3d 76, 81-82 (2d Cir. 2007).

15       Contrary to Zheng’s argument that the agency erred in

16   relying on minor inconsistencies to find her not credible,

17   under the REAL ID Act, the agency “may rely on any

18   inconsistency or omission in making an adverse credibility

19   determination as long as the ‘totality of the circumstances’

20   establishes that an asylum applicant is not credible.”     Xiu

21   Xia Lin, 534 F.3d at 167 (quoting 8 U.S.C.

22   § 1158(b)(1)(B)(iii)).


                                    4
 1       We note that the record does not support the agency’s

 2   inconsistency findings with respect to: (1) whether Zheng

 3   was five months or one month pregnant at the time of her

 4   alleged abortion; and (2) the fact that the out-patient

 5   record was issued before her abortion.   In light of the

 6   totality of the record, however, these erroneous findings do

 7   not require remand as there is no realistic possibility that

 8   the agency would find Zheng not credible in their absence.

 9   See Diallo v. U.S. Dep’t of Justice, 548 F.3d 232, 235 (2d

10   Cir. 2008); Cao He Lin v. U.S. Dep’t of Justice, 428 F.3d
11   391, 401 (2d Cir. 2005).   Moreover, because the agency’s

12   non-erroneous inconsistency findings more than adequately

13   supported its adverse credibility determination, we need not

14   address the agency’s further finding that Zheng’s testimony

15   was in part implausible.   See Xiu Xia Lin, 534 F.3d at 167.

16   Because the adverse credibility determination is supported

17   by substantial evidence, the agency’s denial of Zheng’s

18   application for asylum, withholding of removal, and CAT

19   relief was not in error as all three claims shared the same

20   factual predicate.   See Paul v. Gonzales, 444 F.3d 148, 156

21   (2d Cir. 2006) (withholding of removal); Xue Hong Yang v.

22   U.S. Dep’t of Justice, 426 F.3d 520, 523 (2d Cir. 2006)

23   (CAT).
                                   5
1        For the foregoing reasons, the petition for review is

2    DENIED.   As we have completed our review, any stay of

3    removal that the Court previously granted in this petition

4    is VACATED, and any pending motion for a stay of removal in

5    this petition is DISMISSED as moot.    Any pending request for

6    oral argument in this petition is DENIED in accordance with

7    Federal Rule of Appellate Procedure 34(a)(2), and Second

8    Circuit Local Rule 34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O’Hagan Wolfe, Clerk
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25




                                    6